FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 26, 2022

                                    No. 04-21-00518-CV

            BULVERDE VILLAGE PROPERTY OWNERS ASSOCIATION,
                               Appellant

                                              v.

     BULVERDE VILLAGE HOMEOWNERS ASSOCIATION, INC. a/k/a The Point,
                            Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI03243
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER
       Appellant’s reply brief is due on September 6, 2022. However, the appellant has filed a
motion requesting an extension of time to file its reply brief. The motion is GRANTED. The
appellant’s reply brief is due on or before September 16, 2022.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court